Balletta, J.,
concurs in part and dissents in part, with the following memorandum: Several years after the plaintiff had commenced the instant divorce action, the defendant executed a mortgage of $150,000 against the marital residence. Since the defendant held title to the marital residence in his name only, he was able to execute the mortgage without the plaintiff’s participation. The majority takes the position that the entire $150,000 mortgage is the sole debt of the defendant. However, for the reasons set forth below, I believe that a minimum of approximately $43,000 of that $150,000 constitutes marital debt and should be chargeable against marital assets.
The parties herein were married on April 19, 1969. In 1971, *519they purchased their first home for the sum of $46,200. Through five personal loans, the defendant obtained $17,307 of the purchase price. Part of the consideration for the loans was that the defendant purchase and maintain title to the property in his own name. In 1977, the parties sold this house and bought a second home in the same area. The defendant borrowed another $25,000 to help finance the purchase of this residence and secured amendments of the prior loans so as to extend them to the second home. The various loan contracts expressly state that they were made "for the purpose of partially financing the purchase of a private dwelling”. Thus, at the time this action was commenced in 1982, the defendant had obtained a total sum of over $42,300 through personal loans, which had been invested in the marital residence.
In March 1986 the defendant consolidated the above six loans into a single $150,000 loan secured by a mortgage on the marital residence. Although it is not clear how the $42,307 which was owed on the six underlying loan agreements was suddenly escalated into a $150,000 mortgage, it is evident that these original loans were for marital purposes. Accordingly, at least $42,307 of the $150,000 mortgage represents marital debt.
Apparently, the original notes (made in 1970, 1971 and 1977) were in Swiss francs and were pegged to the exchange rate. Although part of the $150,000 mortgage apparently includes an unspecified amount of unpaid principal and interest, when the six loans were consolidated, the 1986 exchange rate was utilized. Thus, it would appear that the $150,000 mortgage results in part because of the conversion of Swiss francs at an inflated rate based upon the exchange rate at the time the mortgage was placed. However, the husband never clearly explained which portion of the mortgage was directly traceable to the $42,307 and which portion represented inflation. Moreover, there was no clear explanation for the necessity of encumbering the marital residence with a $150,000 mortgage some four years after the divorce action had started.
In Harrell v Harrell (120 AD2d 565), this court noted that the mandate of the equitable distribution statute cannot be "avoided by the wrongful conduct of one spouse in retaining, secreting or dissipating the marital assets, and that spouse will be held accountable to the other spouse for any such actions” (Harrell v Harrell, supra, at 566). Since the six underlying loans were personal to the husband, I do not believe that under the above circumstances the wife should be responsible for the inflationary spiral. However, insofar as the *520sum of $42,307 was clearly used for the financing of the marital residence, that amount (i.e., $42,307) should be charged against the marital assets as a marital debt.